Citation Nr: 1516682	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-07 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a lung disability, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran is a World War II veteran and has recognized guerilla service from April 1945 to December 1945, with Regular Philippine Army service from December 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which did not find that new and material evidence was submitted sufficient to reopen the issue.

A hearing was held on November 6, 2014, by means of video conferencing equipment with the appellant in Manila, the Republic of the Philippines, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  The Veteran has been diagnosed with both tuberculosis and pneumonia.  In light of this, the Board has recharacterized the issue on appeal to provide for the most favorable review of the Veteran's claim.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2001 rating decision, the RO denied the Veteran's claim for service connection for pulmonary tuberculosis; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the March 2001 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision, in which the RO denied the Veteran's claim for service connection for pulmonary tuberculosis, is final.  38 U.S.C.A. § 7105(c) (West 1991, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2014).

2.  As evidence pertinent to the claim for service connection for a lung disability, received since the RO's March 2001 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a lung disability, the Board concludes that this duty does not preclude the Board from adjudicating the claim, because the Board is granting in full the benefits sought on appeal by reopening.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

In March 2001, the RO denied the Veteran's claim for service connection for tuberculosis.  The Veteran did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's March 2001 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2014).

The evidence of record for the March 2001 rating decision consisted of service medical records, including processing affidavits and a medical certificate, private treatment records and a private medical opinion.  The basis for the RO's denial was that competent medical evidence had not been submitted to show that pulmonary tuberculosis was treated during or within three years of service.
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the October 2014 Board hearing, the Veteran testified that he first vomited blood around 1942 or 1944 and that he only had access to herbal treatment during service.  He further testified that he has experienced chronic coughing since service, and that he has not worked because of pulmonary tuberculosis.  He further testified that he now has pneumonia.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, the presence of an in-service injury or disease and a link between current lung disability and service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is new and material, and reopening the claim for service connection for a lung disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a lung disability is reopened.


REMAND

Reasons for remand:  To obtain outstanding private treatment records and provide the Veteran with VA examination.

At the December 2014 Board hearing, the Veteran testified that he was recently hospitalized at the G.E.A.M. hospital.  A January 2013 X-ray report from this facility has been associated with the claims file, but more recent treatment records are not of record.  On remand, the Veteran should be asked to provide any needed authorization, and then the AOJ should request any treatment records from this hospital from January 2013 to present.

The Veteran has not yet been provided a VA examination with respect to his claim for entitlement to service connection for a lung disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

A February 2013 roentgenological report notes no interval change in the right upper lobe tuberculosis and decrease in the left lower lobe pneumonia.  A medical certificate dated October 1946 states that the Veteran was treated from June 1945 to December 1945 for lung trouble and spitting blood.  Finally, the Veteran has described continued coughing since service and a private physician concluded that the illness was related to service.  Based on this evidence, on remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current lung disability.

In finding that further development, including a VA medical opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

The private December 2000 medical opinion is found to provide an insufficient basis for a grant of service connection.  The physician stated that the Veteran had blood streaked sputum while in the combat area in 1942 that extended up to 1946.  While the Veteran may have served in a combat area in 1942, notation in the claims file indicates that the beginning date of recognized military service is April 1945, the beginning of his recognized guerrilla service.

Here, the service department, through the National Personnel Records Center, confirmed that the Veteran had honorable Recognized Guerrilla service from April 1945 to December 1945 and Regular Philippine Army service from December 1945 to January 1946.  The service department's decision on matters of qualifying service is conclusive and binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

Therefore, on remand, a VA examination and medical opinion should be provided to address the likelihood that the Veteran's lung disability manifest during or before his recognized military service, and whether the Veteran's lung disability was caused or aggravated by his recognized Guerilla service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide a release form for records of private treatment at the G.E.A.M. hospital, from January 2013 to the present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the medical facility, which can be found on page 7 of the December 2014 Board hearing transcript, should be used in order to aid him in responding to the request.)

2.  Thereafter, schedule the Veteran for a VA examination with a suitably qualified medical professional to determine the nature and etiology of any current lung disability.  All necessary tests should be conducted.  The claims file should be made available and reviewed by the examiner in conjunction with the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.

The examiner must then address the following:

a.  Provide a diagnosis for any lung disability present at any point during the relevant appeal period (July 2012 to present).

b.  For any diagnosis provided, state whether it at least as likely as not (i.e., 50 percent probability or greater): 1) arose during service; 2) was permanently aggravated by military service; or 3) is otherwise related to active military service.

*The examiner is advised that the Veteran's period of "military service" is considered to span from April 1945 to January 1946.

*In responding to this question, the examiner must note that the term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

* The examiner is advised that the Veteran has testified that he first experienced blood spitting in approximately 1942 or 1944.  The examiner's attention is also directed to an October 1946 medical certificate noting that the Veteran was treated by the signing attending physician from June 1945 to December 1945 on account of lung trouble and frequently spitting blood.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above, and conducting any further development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


